Case 1:20-cv-04016-RRM-CLP Document 24 Filed 01/07/21 Page 1 of 1 PageID #: 71


                                                                   Littler Mendelson, P.C.
                                                                   290 Broadhollow Road
                                                                   Suite 305
                                                                   Melville, NY 11747




                                                                   Matthew R. Capobianco
                                                                   631.247.4700 main
January 7, 2021                                                    631.247.4736 direct
                                                                   mcapobianco@littler.com




VIA ECF

Chief Judge Roslynn R. Mauskopf, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza E
Brooklyn, New York 11201

Re:     Marcellino Chumil et al v. Tu Casa #2 Restaurant Corp. et al
        Civil Action No. 20-cv-04016 (RRM)(CLP)

Dear Judge Mauskopf:

       This firm represents Defendants Tu Casa #2 Restaurant Corp., William Alba Jr., William
Alba Sr., Carlos “Doe”, Maritza “Doe”, and Rodolfo “Doe” (collectively, the “Defendants”) in the
above-referenced action. Defendants write with the consent of Plaintiffs’ counsel to respectfully
request an extension of time from January 11, 2021 to February 15, 2021 to respond to the
Complaint.

       Since the undersigned’s appearance in November 2020, the parties have been discussing
the concept of an early resolution. The additional time will allow the parties to continue to engage
in meaningful settlement discussions and potentially prevent the waste of judicial resources and
attorneys’ fees.

        Because an Initial Conference has not yet been scheduled in this matter, this request will
not affect any other deadlines or appearances. This is Defendants’ first request for an extension
of time.

        Thank you in advance for Your Honor’s courtesies and attention to this matter.

                                                     Respectfully submitted,
                                                     LITTLER MENDELSON, P.C.

                                                     /s/ Matthew R. Capobianco

                                                     Matthew R. Capobianco

4833-0430-1014.1 088842.1004
